Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 11/4/2020.

As filed, claims 5, 6, 9-13, 16-19, and 24 are pending; claims 20-23 are withdrawn; and claims 1-4, 7, 8, 14, and 15 are cancelled.

Since this office action introduces a new ground of rejection (shown below), this action is non-final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2020 has been considered by the Examiner.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 6/4/2020, with respect to claims 5, 6, 9-13, 16-19, and 24, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 5, 6, 9-13, 16-19, and 24 by co-pending application No. 16/656,526 is maintained because the terminal disclaimer is not filed and approved.  

The claim objection of claims 5 and 12 is withdrawn per amendments/remarks.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 11, the claim recites the phrase, “the linker group (L) comprises”, and it is unclear to the Examiner whether this phrase pertains to instant variable L or the chemical linker in instant variable L.  With this ambiguity, the metes and bounds of this claim is unclear, which rendered this claim indefinite.


Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 10 and 11 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claim 10, the claim is dependent upon claim 5.  The subject matter in claim 5 is drawn to a compound having a formula depicted in claim 5.  The subject matter in claim 10 is drawn to a limited embodiment of the formula depicted in claim 5.  
The scope of claim 10 is broader than scope of claim 5 because claim 10 includes species that are outside of instant variable ULM (see below).  Because the scope of claim 10 is broader than claim 5, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 10 is commensurate with the scope of claim 5.

    PNG
    media_image1.png
    170
    607
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    831
    1330
    media_image2.png
    Greyscale


(b)	Regarding claim 11, the claim is dependent upon claim 5.  The subject matter in claim 5 is drawn to a compound having a formula depicted in claim 5.  The subject matter in claim 11 is drawn to a limited embodiment of the formula depicted in claim 5.  
The scope of claim 11 is broader than scope of claim 5 because claim 11 includes species that are outside of instant variable L, if the linker group (L) recites in claim 11 pertains to instant variable L in claim 5. The “comprises” language used in claim 11 is 
The Examiner suggests that the claims be amended in a manner such that the scope of claim 11 is commensurate with the scope of claim 5.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The instant claims are drawn to a compound having the formula of 
    PNG
    media_image3.png
    123
    392
    media_image3.png
    Greyscale
or pharmaceutical composition thereof.

Claims 5, 6, 9-13, 16-19, and 24 are rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over the conflicting claims of the following U.S. patents or co-pending applications.  See Table below.  
		If the conflicting claims are in a co-pending application, then the rejection is a provisional ODP rejection because the conflicting claims have not in fact been patented.


Conflicting Claims
Provisional ODP
(Yes or No)
16/656,526
1-15
Yes

		
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
	(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue – The conflicting claims of the abovementioned co-pending application is drawn to an instant compound having the formula of ABM-L-ULM, pharmaceutical composition thereof or method of treatment via the compound thereof.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - The conflicting claims of the abovementioned co-pending application described the instant compound in a different Markush structure.
(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field related to medicine, chemistry, and/or the pharmaceutical art and at least four years of work experience, i.e. a masters or doctorate level scientist/clinician.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the same compound having the same therapeutic utility.  As a result, an infringer of a patent issuing from the instant claims would also be an infringer of the conflicting claims of the abovementioned co-pending application.  
As recited above, the compounds in the conflicting claims of abovementioned co-pending applications are the instant compounds having the formula of 
    PNG
    media_image3.png
    123
    392
    media_image3.png
    Greyscale
, pharmaceutical composition thereof or a method of treatment via the compound thereof.  However, these conflicting claims may have different Markush structure.
	The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the Markush structure of the abovementioned co-pending application is excluded as the instant compound having the formula of 
    PNG
    media_image3.png
    123
    392
    media_image3.png
    Greyscale
of the instant application. Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant compound forms and that of the conflicting claims of the abovementioned co-pending application to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

Claim Objections
Claim 12 is objected to because of the following informalities:  


    PNG
    media_image4.png
    274
    635
    media_image4.png
    Greyscale


b)	Regarding claim 12, some of the newly added structures are blurry and needs to be replaced with legible structures.

c)	Regarding claim 12, there are instances where the number identifier that goes with each structure does not align with the structure, which needs to be corrected (see below).

    PNG
    media_image5.png
    722
    710
    media_image5.png
    Greyscale


Appropriate correction is required.

Conclusion
Claims 5, 6, 9-13, 16-19, and 24 are rejected.
Claim 12 is objected.
Claims 20-23 are withdrawn.
Claims 1-4, 7, 8, 14, and 15 are cancelled.


Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO-CHIH CHEN/Primary Examiner, Art Unit 1626